DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 4/2/2021 is acknowledged. Claims 1 and 11 are amended. Claims 1-6 and 8-13 are currently pending in the application with claims 4 and 6 being withdrawn from consideration.
Previous prior art rejection is modified to address the above amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling et al. (US 2004/0231987) in view of Yamazaki (US 2003/0132436).
Regarding claims 1 and 11, Sterling et al. discloses an electrowetting (see “electrowetting” in the title) on dielectric (see dielectric layer 116, fig. 4, [0065]) device comprising: 
a first substrate (110a-b, 102, 112, 26, 116 and 118a, fig. 4); and
a second substrate (110c-d, 04, 32 and 118b,  fig. 4) provided so as to face the first substrate (110a-b, 102, 112, 26, 116 and 118a); 
wherein the first substrate includes:
an segmented electrode layer comprising a plurality of first electrodes (or drive electrodes 26, fig. 4, [0065], also see figs. 17-19);
a plurality of drive elements (see thin film transistors 114, figs. 4 and 6, [0065]) electrically connected to the respective plurality of drive electrodes (26, fig. 4), for driving (e.g. controlling) the respective plurality of drive electrodes ([0060]); 
a dielectric layer (116, fig. 4, [0065]) that covers the plurality of drive electrodes (26, fig. 4) and includes a layer (or portion) filling in the holes (see fig. 4); and 
a first water-repellent layer (118a, fig. 4, [0062] as Sterling et al. teaches layers 118 are hydrophobic coatings or water repellent coatings) that covers the dielectric layer (116, see fig. 4), 
wherein the second substrate includes:
at least one second electrode (32, fig. 4, [0062]) provided so as to face the plurality of drive electrodes (26, see fig. 4); and
a second water-repellent layer (118b, [0060]) that covers the at least one second electrode (32, see fig. 4),
an internal space (106, fig. 4) formed between the first substrate and the second substrate, and causing electroconductive microfluid droplet (22, see fig. 4 and also fig. 1, [0042-0046], it is noted that fluid body in a microfluidic device that is moved by applied electricity is electroconductive microfluid) to move across the plurality of drive electrodes (26, see figs. 1, 4, 6 and 9-10).
Sterling et al. teaches the drive elements (or transistors – TFTs) are connected to the first electrodes (or drive electrodes 26, fig. 4), the electroconductive microfluid droplet (or fluid body 22a, 22b) is moved from first electrode (or drive electrodes 26) to first electrode (or drive electrode 26) in response to an applied respective potential to the electrodes (26 and 32, see ([0042-0046], [0098] and [0057]), and applying different voltages (e.g. electric potentials each for a drive electrode 26) to move the electroconductive microfluid droplets (22a, 22b) across the plurality of first electrodes (or drive electrodes 26, see [0042-0046], [0098] and [0057]) and 
Alternatively, Sterling et al. does not explicitly state word by word that “the plurality of drive elements are configured to apply different voltages to different first electrodes of the plurality of first electrodes to create a first region and a second region of different hydrophobicity to drive the electroconductive microfluid droplet to move between the first region and the second region across multiple first electrodes and the plurality of first electrodes” as claimed. However, it would have been obvious to one skilled in the art at the time of the invention was made to have recognized that the plurality of drive elements of Sterling et al., or the transistors or the same drive elements being used by Applicant, are configured to apply different voltages to different first electrodes of the plurality of first electrodes to create a first region and a second region of different hydrophobicity to drive the electroconductive microfluid droplet to move between the first region and the second region across multiple first electrodes and the plurality of first electrodes as claimed, because Sterling et al. explicitly discloses the drive elements (or transistors – TFTs) are connected to the first electrodes.
Sterling et al. teaches forming a thicker electrode layer (see electrodes 26 in fig. 4 is thicker compared to electrodes 26 in fig. 3) such that the drive elements (or thin film transistors 
Sterling et al. does not teach a first flattening resin layer that covers the plurality of drive elements (e.g. transistors) and a plurality of first electrodes provided on and positioned above the first flattening resin layer such that the first electrodes are connected to the respective plurality of drive elements via respective contact holes, nor do they teach the plurality of first electrodes each being a light-blocking metal electrode to block external light from reaching the drive element.
Yamazaki teaches arranging drive elements (e.g. thin film transistor, TFT) within a thick electrode layer which comprises a flattening resin layer (or interlayer insulating film such as 142 in figs. 7, 12 and 16, [0073], or 341 in fig. 9) and metal electrodes (147 in fig. 7, [0074]; 347 in fig. 9, [0084-0085]; 181 in fig. 12, [0087], 1611 in fig. 16, [0115]) such that the flattening resin layer covers the drive elements (or TFTs) and the metal electrodes (147 in figs. 7 and 16, 347 in fig. 9, 181 in fig. 12) are provided on and positioned above the flatten resin layer (142 in figs. 7, 12, and 16, 341 in fig. 9) and connected to the respective plurality of drive elements (TFTs) via respective contact holes (see figs. 7, 9, 12 and 16). Yamazaki also teaches positioning the electrode over the respective drive element to block external light from reaching the drive element (see annotation “light interrupting portion” in fig. 7 and 16, [0048], [0080], [0087], [0115]) to prevent problem and influence on an OFF-state current of the semiconductor (e.g. TFTs) caused by light irradiation (see [0009]).
 It would have been obvious to one skilled in the art at the time the invention was made to modify the electrode layer of Sterling by using a (first) flattening resin layer and metal electrodes to form a thick electrode layer such that the (first) flattening resin layer covers the drive elements 
Sterling teaches the dielectric layer (116) filling the holes of the electrode layer (26, see fig. 4). Therefore, in the device of modified Sterling, dielectric layer (116) includes a second flattening layer (or the portion of the dielectric layer 116 filling in the contact holes) filling the contact holes that is a discontinuous (as the contact holes are discontinuous) and has no portion outside the contact holes that cover the plurality of first electrodes. 
Sterling et al. does not explicitly disclose the dielectric second flatten layer to be a resin layer.
However, Yamazaki et al. teaches using resin for insulating (or dielectric) material (see [0110]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of modified Sterling et al. by using resin as taught by Yamazaki for the dielectric second flattening layer (or dielectric in the holes), because such modification would involve nothing more than use of known material for its intended use in a known environment to International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Regarding claims 9 and 12, modified Sterling et al. discloses an electrowetting on dielectric device as in claims 1 and 11 above, wherein Yamazaki teaches using metal electrodes as the first electrodes (or the drive electrodes of the transistors, see claims 1 and 11 above). Recitation of how to form the metal electrode by wet etching is directed toward a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Furthermore, Sterling et al. teaches forming various layers readily apparent in TFT fabrication ([0068-0069]), wherein the etching includes wet etching ([0072]). 

Regarding claims 10 and 13, modified Sterling et al. discloses an electrowetting on dielectric device as in claims 9 and 12 above.
Modified Sterling et al. does not explicitly disclose the plurality of first electrodes is each made of molybdenum in claims 9 and 12 above.
However, Yamazaki teaches using molybdenum (Mo) metal to form an electroconductive film ([0102]).
International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claims 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sterling et al. (US 2004/0231987) as applied to claim 1 above, and further in view of Moriwaki et al. (US 2011/0199564).
Regarding claims 2-3, modified Sterling et al. discloses a microfluidic device as in claim 1 above, 
Modified Sterling et al. does not teach including at least one ion barrier layer that is made of an inorganic material and covers the second flattening resin layer.
Moriwaki et al. teaches using insulating interlayers between drive elements (or transistors 23-25 and 34-35), wherein the first insulating interlayer (52, fig. 1) is made of resin functioning as a planarizing film ([0110]) and a second insulating interlayer (41a, fig. 1) is made of inorganic such as SiNx or SiO2 as a gas barrier ([0110] and [0137]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the dielectric layer of modified Sterling et al. by incorporating an inorganic interlayer covering the dielectric interlayer (116) including the second flattening resin layer (or the portion 2 (silicon oxide) will also function as ion barrier particularly in view of Applicant’s disclosure (see [0111]) of Applicant’s disclosure). 

Regarding claim 5, modified Sterling et al. discloses a microfluidic device as in claim 2 above, wherein the at least one ion barrier layer covers the dielectric layer including the second flattening layer (see claim 2 above) and Sterling et al. teaches the dielectric layer covers the plurality of first electrodes (26, see fig. 4). Therefore, in the device of Sterling et al., the ion barrier layer covers the plurality of the first electrodes.
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive.
Applicant argues that cited references do not teach the limitation “the plurality of drive elements are configured to apply different voltages to different first electrodes of the plurality of first electrodes to create a first region and a second region of different hydrophobicity”.
The examiner replies that Applicant does not even disclose such claim language. However, the limitation is interpreted in light of the specification. Applicant discloses it is known in the art that the electrowetting device is typically having the electrodes each independently driven by voltage signals in order to implement electrodwetting, and the voltage signals being provided being controlled by thin film transistor (TFTs, [0007]). Sterling teaches an electrowetting device having the drive elements, or thin film transistors TFTs or the same electronic components being used as the drive elements in Applicant’s disclosure, connected to the first electrodes (or drive electrodes) that is typically known in the device as explicitly 

Applicant argues Sterling and Yamazaki would not be combined because Yamazaki teaches display device and Sterling discloses electrowetting on dielectric microfluidic devices, and there is no basis for modifying Sterling based on the teaching of Yamazaki.
In response to applicant's argument that Sterling and Yamazaki are different devices, or nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sterling and Yamazaki are in the field of applicant’s endeavor, or electrodes connected to the transistors (or drive elements as being called in Applicant’s claims), and the Sterling and Yamazaki are both using thick electrodes connecting to the transistors with the electrodes having no irregularities on the electrode’s surface, which is reasonably pertinent to the particular problem with which the applicant was concerned.
In response to applicant’s argument that there is no basis for combining Sterling and Yamazaki; e.g. teaching, suggestion, or motivation to combine the references; the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sterling et al. explicitly suggests arranging the drive elements within the drive electrodes to have thinner dielectric layer (116) to provide for larger change in the contact angle to allow easier movement of the microfluid (see [0065] of Sterling et al.) and Yamazaki teaches forming at thick electrode layer comprising a metal layer and a resin layer with contact holes to make contact with the transistor, and positioning the metal layer (or electrodes) over the resin layer (or first flattening layer) and the drive elements (or the transistors TFTs) to block external light from reaching the drive elements (or interrupting light from reaching the TFTs) to prevent problem and influence of light irradiation on the semiconductor of the drive elements (or TFTs). As such, there are suggestions and motivations to combine Sterling et al. 

Applicant argues Sterling does not recognize the problem of electrodes having irregularities and Sterling’s electrodes lack surface irregularities because Sterling electrodes are connected to the drive elements without contact holes. Therefore, Applicant concludes that Sterling would not be modified to include contact holes in the first flattening resin layer for connecting the first electrodes to the drive elements and using second flattening resin to fill the contact holes as claimed.
The examiner replies that the problem of electrodes having irregularities are not claimed, nor required in Applicant’s disclosed and claimed invention. The contact holes are not irregularities on the surface first electrodes. The contact holes in the first resin are not the first electrodes to be considered irregularities of the first electrodes, and where the first electrodes (or the metal layer) contacting with the transistors, or the drive elements, are not irregularities on the International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Sterling explicitly discloses filling the holes in the electrode layer (26, see the dielectric material in the holes of drive electrode layer 26 in fig. 4). The contact holes in the combination of Sterling and Yamazaki are the holes in the thick drive electrode layer comprising the first resin and the metal layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726